Citation Nr: 0108845	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from March 1966 to 
March 1968.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
dated in September 1999, from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Pittsburgh, 
Pennsylvania (hereinafter RO).


FINDINGS OF FACT

1.  Medical evidence diagnosing post-traumatic stress 
disorder in accordance with 38 C.F.R. § 4.125(a) (2000) is 
not of record.

2.  The veteran is not blind or nearly blind or in a nursing 
home; he is capable of carrying out activities of daily 
living without aid and attendance.

3.  The veteran's organic mood disorder is appropriately 
rated as 100 percent disabling, and his left hemiparesis, 
status post cataract surgeries, seizure disorder, and status 
post angioplasty warrant an independently combined 60 percent 
rating.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in active 
military service.  38 U.S.C.A. § 1110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  The criteria for special monthly pension based on the 
need for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.351, 3.352 (2000).

3.  The criteria for special monthly pension by reason of 
being housebound have been met.  38 U.S.C.A. §§ 1502, 1521; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.351.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reveal that in April 
1967, he incurred a gunshot wound to the right chest during 
combat in Vietnam.  He was originally treated with a closed 
tube, but later underwent an open thoracotomy to close a 
persistent air leak.  

Subsequent to service discharge, the veteran complained of 
shortness of breath on exertion at a VA examination conducted 
in June 1971.  On examination, there was decreased mobility 
and breath sounds over the base of the right lung, with no 
rales or wheezes.  A one inch by one inch, irregular scar was 
found on the right anterior chest wall which was noted as the 
entrance of the bullet, and a scar measuring two and a half 
inches by one inch was found on the back, below the scapula, 
which was noted as the exit of the bullet.  A thoracotomy 
scar, 10 inches long, was found on the right chest wall.  A 
chest x-ray indicated a blunting of the right costophrenic 
sulcus, which was noted as the result of pleural 
organization.  The lung fields were clear.  A pulmonary 
function test showed a mild degree of restrictive ventilatory 
insufficiency.  The diagnoses included right chest wall 
gunshot wound scars, with a history of hemopneumothorax on 
the right and a thoracotomy.  

A VA examination conducted in May 1976, indicated that the 
veteran had sustained facial trauma and a concussion 
following a car accident.  Multiple slightly disfiguring 
scars were noted mostly on the left side of the face.  
Slightly diminished breath sounds and mobility over the right 
lung base were found, with no rales or wheezes.  The chest 
x-ray showed normal thoracic cage bones and clear lungs.  The 
diagnoses were residuals of a gunshot wound to the right 
chest wall and a residual thoracotomy scar.  

VA outpatient treatment records dated in 1996 reported a 
right-sided stroke with aphasia.  It was noted that the 
veteran's rehabilitation from the cerebrovascular accident 
was "remarkable," as he was able to walk and use his left 
hand.  However, he had central left facial paralysis and was 
slow when speaking.  Thereafter, the veteran underwent a 
right carotid endarterectomy due to stenosis of the right 
internal carotid artery in April 1996.  In December 1996, the 
veteran experienced a seizure.  

VA outpatient treatment records dated in 1997, indicate signs 
of depression.  The veteran experienced another seizure, and 
in February 1997, he underwent cardiac catheterization 
surgery.  Neuropsychological testing conducted in March 1997, 
showed a significant reduction in functioning.  Scores on 
formal tests of attention, information processing speed, and 
memory were found to be impaired.  The veteran's speech 
showed evidence of word-finding difficulties and dysarthria.  
Manual dexterity and speed revealed borderline impaired 
performance for his dominant right hand, and significantly 
impaired performance for his nondominant left hand.  
Additionally, psychomotor speed revealed slowness.  
Significant dysphoria was demonstrated.  The test scores 
suggested significant reduction in cognitive abilities 
relative to premorbid functioning.  Evidence of impairment in 
both verbal and nonverbal abilities indicated bilateral 
cerebral dysfunction.  It was noted that the veteran met the 
criteria for dementia due to cerebrovascular accident and it 
was unlikely that he would function effectively in a 
vocational placement.  

In April 1997, it was noted that the veteran ambulated 
slowly, although independently.  Evidence of balance 
difficulties were shown, as was left hand dysfunction.  His 
vision and hearing appeared adequate for testing purposes.  
His speech was mildly dysarthric, circumstantial, slow, and 
showed evidence of thought blocking.  He was oriented and his 
mood was dysphoric.  General cognitive skills, attention, 
memory, language, and visuoperceptual and visuoconstructional 
skills were reported as impaired, with severe impairment with 
motor abilities.  The impressions were dementia secondary to 
cerebrovascular accident and adjustment disorder, with 
depressed mood.  In January 1998, it was noted, however, that 
there was good progression in strength and sensory return 
after the cerebrovascular accident.  Still, the veteran had 
continued speech problems and difficulty holding things in 
his left hand.  In March 1998, the veteran experienced 
another seizure. 

A private medical report dated in May 1998, stated that the 
veteran had a history of a cerebrovascular accident, a 
seizure disorder with secondary dysarthria, a previous 
carotid endarterectomy, hypercholesterolemia, and coronary 
disease with previous stenting.  

A VA examination conducted in May 1998, reported that the 
muscle injured due to the gunshot wound was the respiratory 
muscle.  The right anterior chest wall scar resulted in no 
tissue loss, and did not adhere to the subcutaneous skin.  
The scar was not tender, nor was there keloid formation.  The 
scar appeared hypopigmented.  The diagnosis was a residual 
scar at the right anterior chest wall that did not interfere 
with the function of the respiratory muscles.  

A VA outpatient treatment record dated in August 1998, 
reported that the veteran walked 3 to 5 miles a day and was 
doing well symptomatically with regards to motor strength, 
balance, and movement.  In December 1998, it was noted that 
the veteran was able to drive and was not housebound.  A 
post-traumatic stress disorder evaluation was conducted in 
December 1998, which reported a history of being in Vietnam 
for 10 months prior to being wounded.  The veteran reported 
that after he was shot, they were unable to evacuate him for 
treatment until the next day.  He also stated that when he 
first arrived in Vietnam, he had to carry the body of a 
soldier that had accompanied him overseas.  He reported that 
the soldier stepped on a land mine and "got his head blown 
off."  It was noted that the veteran's attention appeared to 
wander, but he was oriented.  The veteran denied 
hypervigilance, Vietnam combat-related nightmares, intrusive 
thoughts or recollections, or general autonomic arousal 
consistent with post-traumatic stress disorder.  The veteran 
reported suicidal ideation and a plan; however, he stated 
that he did not act on his impulses due to his family.  No 
hallucinations or delusions were reported.  His insight was 
limited and judgment was impaired by cognitive deficits.  He 
reported little socialization and a limited activity level.  
The diagnostic impressions included organic mood disorder, 
secondary to cerebrovascular accident, and alcohol 
dependence, in remission for 20 years.  The examiner stated 
that the veteran did not evidence any symptoms of 
post-traumatic stress disorder by his report, despite 
significant stressors during combat.  Symptoms consistent 
with depression were found, secondary to complications 
associated with the cerebrovascular accident.  

In January 1999, a psychiatric examination was conducted.  
The veteran stated that due to his hearing impairment, he 
isolated himself.  He denied irritability, but stated that he 
did feel left out.  He indicated that he went to bed early 
and slept well; however, he noted that it was difficult for 
him to return to sleep if he woke in the early morning.  He 
denied suicidal or homicidal ideation.  The diagnoses were 
vascular dementia, with depression; cerebrovascular accident; 
and a seizure disorder.  

A VA post-traumatic stress disorder evaluation was conducted 
in February 1999.  The veteran reported numerous combat 
situations while in Vietnam.  He stated that he abused 
alcohol upon his return from Vietnam, but reported 
approximately 15 years of sobriety.  The veteran indicated 
that his cerebrovascular accident affected his left eye, his 
ability to walk, and his memory and concentration.  He stated 
that he could not drive.  He reported a limited set of 
activities, which included walking, albeit slowly.  The 
veteran stated that he took a daily shower and was able to 
dress himself; however, his wife did most of the activities 
around the house.  On examination, the veteran was well-
oriented, with a depressed mood and labile affect.  Suicidal 
ideation was noted.  The veteran stated that he did not talk 
or think about Vietnam, that it was "behind him."  He 
denied having dreams about Vietnam, and was not forthcoming 
about post-traumatic stress disorder symptoms.  He stated 
that he was able to express affection to his wife.  He denied 
problems with hypervigilance or startle reaction.  The 
examiner noted that the veteran was irritable and had poor 
concentration, consistent with his post-stroke condition and 
depression.  His insight and judgment were limited, and his 
recent and remote memory were impaired due to dementia.  
Concentration was also reported as impaired.  The diagnoses 
were organic mood disorder, secondary to a cerebrovascular 
accident, and status post alcohol dependence, in remission 
for 20 years.  His global assessment functioning score was 
38, which represents some impairment in reality testing or 
communications or major impairment in several areas, such as 
work, school, family relations, judgment, thinking, or mood.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  The examiner concluded that the veteran was severely 
impaired due to dementia, organic mood disorder, and that he 
showed marked depression.  He did not, however, meet the 
criteria for post-traumatic stress disorder.  

A general medical examination in February 1999, reported that 
the veteran had a slow and abnormal gait.  Clubbing of the 
fingernails and peripheral cyanosis of both hands were shown.  
It was noted that the veteran had cataract surgery on the 
right eye, with his right eye reactive to light.  His left 
eye had an iridectomy scar, and was not reactive to light.  
The veteran wore bilateral hearing aids.  The cervical spine 
range was normal.  He had thoracic scoliosis.  The 
lumbosacral spine range of motion was normal.  It was noted 
that the range of motion of the joints was "mostly normal."  
The veteran's coordination was good, and his reflexes were 
normal.  The veteran was described as very angry, with a 
short temper, and experienced nightmares.  The diagnoses 
included cerebrovascular accident, with left hemiparesis; 
bilateral hearing defects; severe dysarthria of speech; 
post-traumatic stress disorder; amaurosis fugax, with poor 
vision in the left eye; history of neural phenomenon of the 
upper extremities with clubbing; mild pectus excavatum on the 
chest wall; genu varus of both knees; bilateral pes planus; 
heart murmur; and grand mal seizure.  The examiner reported 
that medical records were not reviewed in conjunction with 
this examination, however, historical information was secured 
from a computer data base.  

The veteran was afforded an examination for housebound status 
or permanent need for regular aid and attendance in May 1999.  
It was noted that the veteran had difficulty with speech.  He 
was able to shave with a razor, albeit with difficulty, and 
was able to feed and dress himself.  It was reported that the 
veteran had poor fine motor coordination.  The veteran had a 
slowed gait and occasional problems with balance; 
accordingly, he occasionally fell on uneven surfaces or long 
walks.  However, it was noted that the veteran could walk a 
mile unassisted.  Left lower extremity weakness was shown.  
The veteran needed a 2-hour nap per day due to fatigue.  The 
diagnoses include status post cerebrovascular accident with 
residual left lower extremity weakness; seizure disorder; and 
myocardial infarction.  The examiner concluded that daily 
skilled services were not indicated.  

II.  Service Connection

The veteran has been informed of the evidence necessary to 
substantiate his claim for entitlement to service connection 
for post-traumatic stress disorder.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's service medical records 
and post-service treatment records.  The veteran has been 
provided examinations in connection with his claim.  Finally, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. 3.303(d).  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 
3.304(f).  

The adjudication of a claim for service connection for post-
traumatic stress disorder requires the evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, his 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 1991).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  Id. 

In the instant case, the veteran was injured by a gunshot 
wound to the chest during combat while serving on active duty 
in Vietnam.  The veteran has related his combat experiences 
to examiners, and the Board finds these stressors are 
consistent with the circumstances, conditions, and hardships 
of his military service.  

The veteran was provided numerous psychological and 
psychiatric examinations in 1998 and 1999.  The examiners, 
upon review of neuropsychological testing results and the 
veteran's medical records, determined that there were no 
symptoms of post-traumatic stress disorder, despite the 
significant stressors the veteran experienced during combat.  
The examiners concluded, variously, that the veteran was 
severely impaired due to dementia, organic mood disorder, and 
showed marked depression, secondary to complications 
associated with the cerebrovascular accident.  He did not, 
however, meet the criteria for post-traumatic stress 
disorder.  Symptoms such as hypervigilance, Vietnam 
combat-related nightmares, intrusive thoughts or 
recollections, and general autonomic arousal were not found.  
Although irritability and poor concentration were reported, 
the examiner concluded that this symptomatology was 
consistent with his post-stroke condition and depression.  

The most recent VA psychiatric examination conducted in 
February 1999, determined that the veteran was severely 
impaired due to his dementia and an organic mood disorder.  
The examiner noted that the veteran had marked depression 
with tearfulness and considerable irritability.  However, the 
examiner stated that the veteran did not meet the criteria 
for post-traumatic stress disorder.  Although the VA general 
medical examination conducted at this time provided a 
diagnosis of post-traumatic stress disorder, the examiner did 
not provide a bases upon which he proffered this diagnosis 
and that examiner did not have access to the claims folder.  
The examiner reported that the veteran was angry, had a short 
temper, and experienced nightmares.  However, no other 
psychiatric symptoms were provided upon which the diagnosis 
of post-traumatic stress disorder was based.  Accordingly, 
the diagnosis of post-traumatic stress disorder provided by 
the VA general medical examination in February 1999, is not 
shown to based on symptomatology that meets the criteria of 
38 C.F.R. § 4.125(a); and the VA examinations of January and 
February 1999 which did not diagnose PTSD are found to have 
been more probative.  Therefore, service connection for 
post-traumatic stress disorder is not warranted.  38 C.F.R. 
§ 3.304(f).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

III.  Special Monthly Pension

The veteran has been informed of the evidence necessary to 
substantiate his claim for entitlement to special monthly 
pension and provided an opportunity to submit such evidence.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim.  
In this respect, the RO has made numerous attempts to develop 
the record and has obtained the veteran's service medical 
records and post-service treatment records.  The veteran has 
been provided examinations in connection with his claim.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

A wartime veteran held eligible for pension benefits maybe 
awarded, if eligible, an additional rate of monetary benefits 
over and above the rate paid for ordinary pension.  
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  In the instant 
case, the veteran served on active military duty during a 
period of war and a permanent and total disability rating for 
nonservice-connected pension purposes was granted by a rating 
decision dated in September 1999.  


Aid and Attendance

Aid and attendance is authorized when a veteran is helpless 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351.  A veteran 
will be considered in need of aid and attendance if he is 
blind or so nearly blind so as to have corrective vision of 
5/200 or less, bilaterally, or concentric contraction of the 
visual field of 5 degrees or less; if the veteran is confined 
to a nursing home because of mental or physical incapacity; 
or there is a factual need for aid and attendance.  Id. 

A factual need for aid and attendance is based on an 
inability to dress or undress himself, or to keep himself 
ordinarily clean and presentable; the frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back 
etc.); an inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the above enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  Id.  The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  Id.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there is a constant need.  Id.  The particular personal 
function(s) that the claimant must be unable to perform must 
be one of the enumerated factors under 38 C.F.R. § 3.352(a), 
but he is not required to satisfy all of the enumerated 
factors.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  
Nevertheless, it is "mandatory" for the VA to consider all 
of the above-mentioned factors within the regulation.  Id. 

At the outset, the Board finds that this veteran is not 
blind, nor is he bedridden, nor is he a patient in a nursing 
home.  There is no evidence of an inability to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness, or that he is unable to attend to the wants 
of nature.  He has not been found to be mentally incompetent.  
An examination conducted in May 1999, stated that the veteran 
was able to dress himself and shave with a razor.  There is 
no evidence that the veteran has special prosthetic or 
orthopedic appliances that need frequent adjustment, or that 
a physical or mental incapacity requires care or assistance 
on a regular basis to protect him from hazards or dangers 
incident to his daily environment.  The examiner in May 1999, 
concluded that the veteran did not require daily skilled 
services.  Accordingly, a factual need for aid and attendance 
has not been demonstrated by the evidence of record.  

As the veteran is not blind or so nearly blind so as to meet 
the criteria of 38 C.F.R. § 3.351; as he is not confined to a 
nursing home because of mental or physical incapacity; and as 
there is no factual need for aid and attendance, entitlement 
to special monthly pension based on the need for regular aid 
and attendance is not warranted.  In reaching this decision, 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Housebound

Entitlement to an increased pension at the housebound rate is 
warranted if it is shown that the veteran has a single 
permanent disability rated 100 percent disabling under the 
VA's SCHEDULE FOR RATING DISABILITIES, codified in 38 C.F.R. Part 4 
(2000), and has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems.  38 C.F.R. § 3.351.  The housebound rate is 
awarded if the veteran is "permanently housebound" by 
reason of disability.  Permanently housebound is defined as 
"substantially confined to his dwelling and the immediate 
premises or, if institutionalized, confined to the ward or 
clinical area, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
his lifetime."  Id. 

The rating decision dated in September 1999, assigned a 30 
percent evaluation for an organic mood disorder.  However, 
the VA psychiatric examination conducted in February 1999, 
found that the veteran's global assessment functioning score 
was 38.  As noted above, this score represents some 
impairment in reality testing or communications or major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking, or mood.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  Accordingly, 
because the veteran's organic mood disorder, depression and 
dementia preclude employment the Board finds that his 
psychiatric impairments are more appropriately rated as 100 
percent disabling.  See 38 C.F.R. § 4.130 (2000).  

The September 1999 rating decision further assigned the 
veteran's permanent disorders a 40 percent evaluation for 
left hemiparesis, secondary to a cerebrovascular accident; a 
30 percent rating for status post bilateral cataract 
surgeries; a 20 percent rating for a seizure disorder; a 10 
percent rating for status post angioplasty for coronary 
artery disease; a 10 percent rating for dysarthria; and 
noncompensable evaluations for bilateral pes planus, genu 
varus of the knees, bilateral hearing defects, mild pectus 
excavatum of the chest, status post right carotid 
endarterectomy, status post transurethral resection of the 
prostate, and facial scars.  The combined evaluation of these 
independently disorders exceeds 60 percent.  38 C.F.R. § 4.25 
(2000).  As the veteran has a single permanent disability 
rated 100 percent disabling, and has an additional 
independently ratable disabilities that combine to 60 percent 
or more, entitlement to special monthly pension by reason of 
being housebound is warranted.  38 C.F.R. § 3.351. 


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Special monthly pension based on the need for regular aid and 
attendance is denied.  

Special monthly pension by reason of being housebound is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

